

117 HR 5367 IH: Advancing Energy Manufacturing in Coal Communities Act
U.S. House of Representatives
2021-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5367IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2021Mr. Lamb introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Energy to establish a program to award grants for qualifying advanced energy projects, and for other purposes. 
1.Short titleThis Act may be cited as the Advancing Energy Manufacturing in Coal Communities Act.  2.Advanced energy manufacturing and recycling grant program (a)DefinitionsIn this section: 
(1)Advanced energy propertyThe term advanced energy property means— (A)property designed to be used to produce energy from the sun, water, wind, geothermal or hydrothermal (as those terms are defined in section 612 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191)) resources, enhanced geothermal systems (as defined in that section), or other renewable resources; 
(B)fuel cells, microturbines, or energy storage systems and components; (C)electric grid modernization equipment or components; 
(D)property designed to capture, remove, use, or sequester carbon oxide emissions; (E)equipment designed to refine, electrolyze, or blend any fuel, chemical, or product that is— 
(i)renewable; or (ii)low-carbon and low-emission; 
(F)property designed to produce energy conservation technologies (including for residential, commercial, and industrial applications); (G) (i)light-, medium-, or heavy-duty electric or fuel cell vehicles, electric or fuel cell locomotives, electric or fuel cell maritime vessels, or electric or fuel cell planes;  
(ii)technologies, components, and materials of those vehicles, locomotives, maritime vessels, or planes; and (iii)charging or refueling infrastructure associated with those vehicles, locomotives, maritime vessels, or planes; 
(H) 
(i)hybrid vehicles with a gross vehicle weight rating of not less than 14,000 pounds; and (ii)technologies, components, and materials for those vehicles; and 
(I)other advanced energy property designed to reduce greenhouse gas emissions, as may be determined by the Secretary. (2)Covered census tractThe term covered census tract means a census tract— 
(A)in which, after December 31, 1999, a coal mine had closed; (B)in which, after December 31, 2009, a coal-fired electricity generating unit had been retired; or 
(C)that is immediately adjacent to a census tract described in subparagraph (A) or (B). (3)Eligible entityThe term eligible entity means a manufacturing firm— 
(A)the gross annual sales of which are less than $100,000,000; (B)that has fewer than 500 employees at the plant site of the manufacturing firm; and 
(C)the annual energy bills of which total more than $100,000 but less than $2,500,000. (4)Minority-ownedThe term minority-owned, with respect to an eligible entity, means an eligible entity not less than 51 percent of which is owned by 1 or more individuals who are— 
(A)citizens of the United States; and  (B)Asian American, Native Hawaiian, Pacific Islander, African American, Hispanic, Puerto Rican, Native American, or Alaska Native.  
(5)ProgramThe term Program means the grant program established under subsection (b). (6)Qualifying advanced energy projectThe term qualifying advanced energy project means a project that— 
(A) 
(i)re-equips, expands, or establishes a manufacturing or recycling facility for the production or recycling, as applicable, of advanced energy property; or (ii)re-equips an industrial or manufacturing facility with equipment designed to reduce the greenhouse gas emissions of that facility substantially below the greenhouse gas emissions under current best practices, as determined by the Secretary, through the installation of— 
(I)low- or zero-carbon process heat systems; (II)carbon capture, transport, utilization, and storage systems; 
(III)technology relating to energy efficiency and reduction in waste from industrial processes; or (IV)any other industrial technology that significantly reduces greenhouse gas emissions, as determined by the Secretary; 
(B)has a reasonable expectation of commercial viability, as determined by the Secretary; and (C)is located in a covered census tract. 
(7)SecretaryThe term Secretary means the Secretary of Energy.  (b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to award grants to eligible entities to carry out qualifying advanced energy projects. 
(c)Applications 
(1)In generalEach eligible entity seeking a grant under the Program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of the proposed qualifying advanced energy project to be carried out using the grant. (2)Selection criteria (A)ProjectsIn selecting eligible entities to receive grants under the Program, the Secretary shall, with respect to the qualifying advanced energy projects proposed by the eligible entities, give higher priority to projects that— 
(i)will provide higher net impact in avoiding or reducing anthropogenic emissions of greenhouse gases; (ii)will result in a higher level of domestic job creation (both direct and indirect) during the lifetime of the project; 
(iii)will result in a higher level of job creation in the vicinity of the project, particularly with respect to— (I)low-income communities (as described in section 45D(e) of the Internal Revenue Code of 1986); and 
(II)dislocated workers who were previously employed in manufacturing, coal power plants, or coal mining; (iv)have higher potential for technological innovation and commercial deployment; 
(v)have a lower levelized cost of— (I)generated or stored energy; or 
(II)measured reduction in energy consumption or greenhouse gas emission (based on costs of the full supply chain); and (vi)have a shorter project time.  
(B)Eligible entitiesIn selecting eligible entities to receive grants under the Program, the Secretary shall give priority to eligible entities that are minority-owned. (d)Prevailing wagesTo be eligible to receive a grant under the Program, an eligible entity shall submit to the Secretary a written assurance that all laborers and mechanics employed by any contractor or subcontractor in the performance of work funded, in whole or in part, by the grant shall be paid wages at rates not less than those prevailing on work of a similar character in the locality, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act). With respect to the labor standards in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. 
(e)Project completion and location; return of unobligated funds 
(1)Completion; return of unobligated fundsAn eligible entity that receives a grant under the Program shall be required— (A)to complete the qualifying advanced energy project funded by the grant not later than 3 years after the date of receipt of the grant funds; and 
(B)to return to the Secretary any grant funds that remain unobligated at the end of that 3-year period.  (2)LocationIf the Secretary determines that an eligible entity awarded a grant under the Program has carried out the applicable qualifying advanced energy project at a location that is materially different from the location specified in the application for the grant, the eligible entity shall be required to return the grant funds to the Secretary. 
(f)Technical Assistance 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall provide technical assistance on a selective basis to eligible entities that are seeking a grant under the Program to enhance the impact of the qualifying advanced energy project to be carried out using the grant with respect to the selection criteria described in subsection (c)(2)(A). (2)ApplicationsAn eligible entity desiring technical assistance under paragraph (1) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(3)Factors for considerationIn selecting eligible entities for technical assistance under paragraph (1), the Secretary shall give higher priority to eligible entities that propose a qualifying advanced energy project that has greater potential for enhancement of the impact of the project with respect to the selection criteria described in subsection (c)(2)(A). (g)Publication of grantsThe Secretary shall make publicly available the identity of each eligible entity awarded a grant under the Program and the amount of the grant.  
(h)ReportNot later than 4 years after the date of enactment this Act, the Secretary shall— (1)review the grants awarded under the Program; and 
(2)submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing those grants.  (i)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out the Program $750,000,000 for the period of fiscal years 2022 through 2026.  
